EXHIBIT 10(cw)


National Western Life Insurance Company


2011 DOMESTIC MARKETING OFFICER BONUS PROGRAM




This 2011 Domestic Marketing Officer Bonus Program (the “Program”) is designed
to reward eligible Domestic Marketing officers of National Western Life
Insurance Company (the “Company”) for their performance in achieving
pre-determined sales targets while assisting the Company in managing to its
expense and profit criteria.  The Program was adopted by the Compensation and
Stock Option Committee of the Board of Directors of the Company (the
“Committee”) on December 16, 2010.


A Domestic Marketing officer of the Company who is designated by the Committee
as a participant in the Program (a “Participant”) shall be eligible to receive a
bonus hereunder.


The Program incorporates three measurable performance factors:  (1) Company
sales, which are defined as net placed annualized target premium for domestic
Life business and as total placed premium for domestic Annuity business, (2)
persistency, and (3) Company expense management.  The bonus percentages included
in the tables below pertain to Participants who are Domestic Marketing officers
at the Vice President level and higher.  The bonus percentages for Participants
who are Assistant Vice Presidents are determined using one-half of the bonus
percentages shown for Vice Presidents and above.


Each of the three performance factors will have an assigned target level for
purposes of the Program.  Assuming a “par” performance (i.e., achieving each
target level), the weighting of the bonus percentage (applied to Base Salary (as
defined below)) is 75% for sales performance, 15% for persistency performance,
and 10% for expense management performance, for an overall par bonus percentage
of 100%.  Actual results compared to the targets can either increase or decrease
these percentages as explained in each of the following sections.  For purposes
of the Program, the Base Salary of each Participant is his annual base salary
for 2011 (prorated for Participants who are not employed by the Company for the
entire 2011 performance period from January 1, 2011 through December 31, 2011)
as certified by the Committee in its sole discretion.



 
December 16, 2010
 
Page 1 of 9

--------------------------------------------------------------------------------

 

Company Sales Component (75%):


The sales component of the Program is subdivided between domestic Life
production and domestic Annuity production.  For 2011, the Domestic sales goals
for the following lines of business of the Company are:


Ø  
Domestic Life -- $3,100,000 net placed annualized target premium.  For purposes
of this Program net placed annualized target premium for MaxWealth and Lifetime
Returns Select (LTRS) total single premium shall be 14% of actual premium, net
placed annualized target premium for LTRS 5 year pay premium shall be 55% of
actual premium, and net placed annualized target premium for LTRS 10 year pay
premium shall be 85% of actual premium.

            NOTE:  Net placed annualized premium derived from the sale of Life
Advantage is excluded.


Ø  
Domestic Annuities -- $1,000,000,000 total placed premium



The Company’s New Business Market Summary Report (NWAR60 Report No. 5A
(Premium)) will be the source of sales results for purposes of this
Program.  The bonus percentage corresponding with the domestic Life sales
production levels achieved in 2011 will be applied to 100% of each Participant’s
Base Salary in accordance with the following grid:
 
 
Life Placed Target Premium¹
Bonus  %*
$2,100,000
12.5%
$2,300,000
19.0%
$2,500,000
25.5%
$2,700,000
32.0%
$2,900,000
38.5%
$3,100,000
45.0%
$3,300,000
51.5%
$3,500,000
58.0%
$3,700,000
64.5%
Increment for every additional $500,000 thereafter
5.0%

                                 ¹Net placed annualized premium derived from the
sale of Life Advantage is excluded.
                                  *Reduce by one-half for participants who are
Assistant Vice Presidents.




 
December 16, 2010
 
Page 2 of 9

--------------------------------------------------------------------------------

 

The level shaded in gray represents the Company’s sales goal for the segment for
purposes of the Program and represents the par performance level.  If the actual
results attain this level, the Participant would be eligible to receive a bonus
of 45% of Base Salary.  If domestic net placed annualized target premium is
below the lowest target amount, no bonus percentage will be earned.  The bonus
percentage shown for each specified amount of net placed annualized target
premium applies if actual performance is equal to or greater than the amount
shown and is less than the amount shown for the next level.  Bonus percentages
associated with Life sales are not capped but increase by five percentage points
with every additional $500,000 of net placed annualized target premium.


The bonus percentage corresponding with the domestic Annuity sales production
levels achieved in 2011 will be applied to 100% of each Participant’s Base
Salary in accordance with the following grid:


Annuity Total Placed Premium1
Bonus %*
$500,000,000
5.0%
$600,000,000
10.0%
$700,000,000
15.0%
$800,000,000
20.0%
$900,000,000
25.0%
$1,000,000,000
30.0%
$1,100,000,000
35.0%
$1,200,000,000
40.0%
$1,300,000,000
45.0%
Greater than $1,300,000,000
45.0%

1Annuity Total Placed Premium does not include premium ceded to a reinsurance
program.  Also, any annuity premium resulting from a conservation program is not
included.
*Reduce by one-half for participants who are Assistant Vice Presidents.
 
The level shaded in gray represents the Company’s sales goal for the segment for
purposes of the Program and represents the par performance level.  If the actual
results attain this level, the Participant would be eligible to receive a bonus
of 30% of Base Salary.  If domestic Annuity total placed premium (not including
premium ceded to a reinsurance program or premium resulting from a conservation
program) is below the lowest target amount, no bonus percentage will be earned
for this segment.  The bonus percentage shown for each specified amount of total
placed premium applies if actual performance is equal to or greater than the
amount shown and, except for the last level, is less than the amount shown for
the next level.  The bonus percentage for annuity sales is capped at 45%
irrespective of sales production above the maximum annuity sales goal.



December 16, 2010
 
Page 3 of 9

--------------------------------------------------------------------------------

 

Persistency Component (15%):


Similar to the sales component, the persistency component of the Program is
further subdivided between domestic Life business and domestic Annuity business.


The 24th month ratio of actual persistency to expected (i.e., pricing)
persistency for 2011 as reported in the Company’s Duration Score Listing query
will serve as the measure for the domestic Life persistency component of the
Program.  For purposes of the persistency measurement, the parameters include
all writing agents (active and terminated) and all domestic Life business
(universal life and traditional).  Based upon these persistency performance
factors, the bonus percentage corresponding with the domestic Life persistency
levels achieved in 2011 will be applied to each Participant’s Base Salary in
accordance with the following grid:




Domestic Life Persistency
Bonus %*
Less than 88%
0%
88%
1.5%
91%
3.0%
94%
4.5%
97%
6.0%
100%
7.5%
101%
9.0%
102%
10.5%
103%
12.0%
104%
13.5%
105% or greater
15.0%

                                 *Reduce by one-half for participants who are
Assistant Vice Presidents.




The Duration Score Listing query (“Durational Totals” report) supports the
domestic Annuity line of business for 2011.  Therefore, the 24th month ratio of
actual persistency to expected (i.e., pricing) persistency as reported in the
Company’s Duration Score Listing query for domestic Annuity business will also
serve as the measure for the domestic Annuity persistency component of the
Program.  The bonus percentage corresponding with the domestic Annuity
persistency levels achieved in 2011 will be applied to each Participant’s Base
Salary in accordance with the following grid:




 
December 16, 2010
 
Page 4 of 9

--------------------------------------------------------------------------------

 



Annuity
 Persistency
 
Bonus %*
Less than 96%
0%
96%
1.5%
97%
3.0%
98%
4.5%
99%
6.0%
100%
7.5%
101%
9.0%
102%
10.5%
103%
12.0%
104%
13.5%
105% or greater
15.0%

                                  *Reduce by one-half for participants who are
Assistant Vice Presidents.




The levels shaded in gray in the two persistency grids above represent the
Company’s domestic Life and Annuity persistency goals for the segments for
purposes of the Program and represent the par performance level.  If the actual
results attain this level, the Participant would be eligible to receive an
aggregate bonus of 15% of Base Salary.  If persistency is below the lowest
target amount, no bonus percentage will be earned for the segment.  The bonus
percentage shown for each specified level of persistency applies if actual
performance is equal to or greater than the amount shown and, except for the
last level, is less than the amount shown for the next level.




 
December 16, 2010
 
Page 5 of 9

--------------------------------------------------------------------------------

 

Company Expense Management Component (10%):
 
The expense component of the Program is based upon a ratio of actual expenses as
reported in the Company’s statutory financial statements to a targeted level of
expenses based upon historical ratios of domestic life expenses to domestic life
premiums and annuity expenses to annuity premiums.  For purposes of this
measurement, expenses include General Expenses; Taxes, Licenses & Fees; and the
Change in Loading as reported in the Company’s statutory income statement.
 
Targeted expense levels will be determined by applying historical
expense-to-premium factors, separately for domestic life and annuity lines of
business, to actual premiums during the bonus period. These historical factors
are as follows:
 
LOB Premiums
Expense %
Domestic Life:
      32.00%
Annuities:
 
If premiums < $800 million
       3.10%
If premiums > $800 million
       1.70%



Actual expenses will be compared to targeted expenses for purposes of
determining a ratio. The “par” ratio of actual expenses to targeted expenses is
100% for this bonus component. The bonus percentage corresponding with the
actual expense to targeted expense ratio achieved will be applied to 100% of
each Participant’s Base Salary in accordance with the following grid:
 


Ratio of Actual Expense to Targeted Expense
Bonus %*
Above 115.0%
  0.00%
112.5% to 115.0%
  2.50%
107.5% to 112.5%
   5.00%
102.5% to 107.5%
   7.50%
97.5% to 102.5%
  10.00%
92.5% to 97.5%
  12.50%
90.0% to 92.5%
  15.00%
87.5% to 90.0%
  17.50%
85.0% to 87.5%
  20.00%
Less than 85.0%
  22.50%

                                  *Reduce by one-half for participants who are
Assistant Vice Presidents.


 



December 16, 2010
 
Page 6 of 9

--------------------------------------------------------------------------------

 

The bonus percentage shown for each specified range level applies if the ratio
of actual expenses to targeted expenses achieved is greater than the lower limit
shown in the level, except for the last level, and is equal to or less than the
upper limit shown for the same level.
 
For purposes of the expense component, special consideration may be given at the
discretion of the Compensation Committee for items of an unusual and/or
non-recurring nature (e.g., excess pension contributions) that are beyond the
control of Company management.
 
Administration:


Determination of Bonuses.  On a quarterly basis the Committee or the President
of the Company (the “President”) shall determine the extent to which the
measurable performance factors have been achieved and the bonus percentage for
the Participants for 2011.  The Committee or the President, as applicable, shall
certify such determination in writing.  The bonus for each Participant shall be
determined by applying the total certified bonus percentage to the Participant’s
Base Salary in accordance with the calculation methodology described
below.  Notwithstanding any contrary provision of the Program, the Committee or
the President, in its or his sole discretion, may eliminate or reduce the bonus
payable to any Participant below that which otherwise would be payable under the
Program formula.
 
Bonus amounts under the Program will be calculated quarterly on a cumulative
basis using actual year-to-date results compared to prorated performance
factors, prorated Base Salary for the calculation period, and a reduction for
the amount of prior quarterly bonus payments.  The overall quarterly bonus
percentage will be capped at 100% of prorated Base Salary for the calculation
period.  In the event that actual year-to-date results at the end of a quarter
are less than the aggregate prior bonus payments to date, no additional bonus
will be paid for that quarter.  However, bonus amounts paid year-to-date will
not be recouped from Participants in the event of a suspension of quarterly
payments except at the end of the Program year if unearned.  The Company may
recoup any excess bonus payments from any other bonus payments (including bonus
pool payments) payable hereunder after the end of the Program year, from bonuses
under any successor bonus plan or program, or from any other wages or
compensation payable to a Participant.  A Participant must consent to such
recoupment as a condition for participation in the Program.
 
Timing and Form of Payment.  After the bonus amount for a quarter is certified
by the Committee or the President, as applicable, the bonuses shall be paid in
cash in a single lump sum within 45 days after the last day of the quarter,
provided that the payment (if any) for the fourth quarter shall occur on or
after January 1, 2012 and on or before March 15, 2012.  Bonus payments are
intended to qualify as short-term deferrals under section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and shall be paid not later than
the latest specified payment date (March 15, 2012).  The Company shall have the
authority to delay the payment of any bonus under the Program to the extent it
deems necessary or appropriate to comply with Code section 409A(a)(2)(B)(i).
 



December 16, 2010
 
Page 7 of 9

--------------------------------------------------------------------------------

 

Bonus Pool.  If at the end of the Program year the aggregate bonus percentage
exceeds 100%, the incremental percentage above 100% will be applied to the Base
Salaries of all Participants to determine a dollar amount to be put into a
“pool”.  The pool amount will be allocated to Participants based upon the
recommendation of the Senior Vice President – Domestic Marketing and as approved
by the Committee or the President.  The recommendation of the pool allocation by
the Senior Vice President – Domestic Marketing must be submitted to the
Committee and the President by January 31, 2012.  Subject to forfeiture as
described below, the pool allocations will be paid out quarterly (25% each
quarter) to the designated Participants in the following calendar year (i.e.,
2012) with the regular pay period that occurs on or immediately preceding the
last day of the quarter.  Participants must be currently employed by the Company
to receive pool payments.  In other words, unpaid pool bonuses will be forfeited
by Participants upon termination of employment with the Company.  Amounts
forfeited by terminated Participants will remain the property of the Company and
will not be redistributed among the remaining Participants.  Bonus pool payments
are intended to qualify as short-term deferrals under section 409A of the
Code.  The Company shall have the authority to delay the payment of any bonus
under the Program to the extent it deems necessary or appropriate to comply with
Code section 409A(a)(2)(B)(i).
 


Effect of Termination.
 
·  
If a Participant terminates employment with the Company for any reason after the
end of the 2011 performance period but prior to the date the bonus for such
period is paid, the Participant shall be entitled to payment of the bonus
determined by the Committee or the President, subject to reduction or
elimination under the last sentence of the first paragraph of the “Determination
of Bonuses” section above based on the circumstances surrounding such
termination of employment; provided that unpaid bonus pool payments, if any,
shall be forfeited in any event as described above.

 
·  
If a Participant terminates employment with the Company prior to the end of the
applicable 2011 Performance Period for any reason other than termination for
cause by the Company (as determined by the Committee or the President in its or
his discretion), the Committee or the President, as applicable, shall reduce the
Participant’s bonus proportionately based on the date of termination (and
subject to further reduction or elimination under the last sentence of the first
paragraph of the “Determination of Bonuses” section above based on the
circumstances surrounding such termination of employment); provided that unpaid
bonus pool payments, if any, shall be forfeited in any event as described above.

 
·  
If a Participant is terminated for cause by the Company prior to the payment of
any bonus, no bonus shall be payable hereunder.

 
·  
If a Participant dies prior to the payment of a bonus payable hereunder, the
bonus shall be paid to the Participant’s beneficiary of record.

 



December 16, 2010
 
Page 8 of 9

--------------------------------------------------------------------------------

 

Source of Payments.  Bonuses that may become payable under the Program shall be
paid solely from the general assets of the Company.  The rights of each
Participant (and any person claiming entitlement by or through a Participant)
hereunder shall be solely those of an unsecured general creditor of the
Company.  The Program shall be unfunded.  The Company may maintain bookkeeping
accounts with respect to Participants who are entitled to bonuses under the
Program, but such accounts shall be used merely for bookkeeping
convenience.  The Company shall not be required to segregate any assets that may
at any time be represented by interests in bonuses nor shall the Program be
construed as providing for any such segregation.
 
Committee Administration.  The Program shall be administered by the Committee
and, to the extent specified herein, the President.  The Committee and, to the
extent specified herein, the President shall have complete discretion and
authority to administer the Program and to interpret the provisions of the
Program.  Any determination, decision, or action of the Committee or the
President in connection with the construction, interpretation, administration,
or application of the Program shall be final, conclusive, and binding upon all
persons, and shall be given the maximum deference permitted by law.  The
Committee may amend or terminate the Program at any time without the consent of
any Participant by adoption of a written instrument.
 
Miscellaneous.  The Company shall withhold all applicable taxes and other
amounts required by law to be withheld from any bonus payment, including any
non-U.S., federal, state, and local taxes.  A Participant’s rights under this
Program will not be assignable, transferable, pledged, or in any manner
alienated, whether by operation of law or otherwise, except as a result of death
or incapacity where such rights are passed pursuant to a will or by operation of
law.  Any assignment, transfer, pledge, or other disposition in violation of
this provision will be null and void.  Nothing in the Program shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment at any time, nor confer upon any Participant any right to continue in
the employment of the Company.  Bonuses payable hereunder shall constitute
special discretionary incentive payments to the Participants and will not be
required to be taken into account in computing the amount of salary or
compensation of the Participants for the purpose of determining any
contributions to or any benefits under any pension, retirement, profit-sharing,
bonus, life insurance, severance or other benefit plan of the Company or under
any agreement with a Participant, unless the Company specifically provides
otherwise.  The Program and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by the Code, shall be governed by
the law of the State of Texas, without giving effect to conflict or choice of
laws provisions thereof.  This Program shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participants, and
their heirs, assigns, and personal representatives.  The captions used in this
Program are for convenience only and shall not be construed in interpreting the
Program.  Whenever the context so requires, the masculine shall include the
feminine and neuter, and the singular shall also include the plural, and
conversely.  This Program constitutes the final and complete expression of
agreement with respect to the subject matter hereof and may not be amended
except by a written instrument adopted by the Committee.
 





December 16, 2010
 
Page 9 of 9

--------------------------------------------------------------------------------

 
